EDWARDS, Judge.
This is an appeal by plaintiff from an order of the trial court denying his motion for a trial by jury.
We ex proprio motu notice that such an order is interlocutory and that no right of appeal exists absent the showing of irreparable injury. Triche v. City of Houma, 342 So.2d 1155 (La.App. 1st Cir. 1977); Guidroz v. State Farm Fire and Casualty Co., 334 So.2d 535 (La.App. 1st Cir. 1976). There has been no such showing in this case.
For the above reasons, the appeal is dismissed at appellant’s cost.
APPEAL DISMISSED.